This office action is in response to Applicants’ amendments/remarks received August 18, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are under consideration.

Priority:  This application is a CON of U.S. Application 14909707, now U.S. Patent 10508270, filed February 2, 2016, which is a 371 of PCT/US14/14968, filed February 5, 2014, which claims benefit of provisional application 61/747246, filed December 29, 2012, and which further is a CON of PCT/US13/53562, filed February 5, 2014, which claims benefit of provisional application 61/679751, filed August 5, 2012 and provisional application 61/747246, filed December 29, 2012. 

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20040120943; previously cited) in view of Cantrell (2003 E. coli Plasmid Vectors in Methods in Molecular Biology vol. 235:  257-275; previously cited), Samuelson (2011 Heterologous Gene Expression in E. coli in Methods in Molecular Biology vol. 705:  195-209; previously cited), and Kerner et al. (2012 PLoS ONE 7(3):  e34032, 10 pages; previously cited).
Gruber et al. disclose variant prothrombins and thrombins useful as antithrombotic agents that have substantially reduced fibrinogen cleavage activity and retain protein C activation activity, where the prothrombins and thrombins include any of the following:  mature human thrombin B chain (free of the A chain), human prothrombin containing both A and B chain, a fusion of a bacterial polypeptide with the human B chain thrombin, any fragment of the human thrombin B chain, so long as each of these derivatives retains the capability of activating protein C and has at least the amino acid substitution W215A and optionally the substitution E217A, or can be processed to do so (at least [0078], [0080]).  The nucleic acids for expression of the variant thrombins of the present invention may encode a preprothrombin containing the desired mutation since this permits facile expression and processing by methods heretofore used with thrombin...where a nucleic acid encodes the thrombin (which is expressed as a single chain encoding both of the A and B chains, or is coexpressed in the same cell as nucleic acids separately encoding the A and B chains) or the thrombin B chain free of the A chain ([0082]), where the variant thrombins are optionally expressed as preproteins of α-thrombin or the A or B chains separately ([0084]).  Host cells optimally will be selected that are devoid (in the relevant cell compartment) of proteolytic activity that is capable of intrachain cleavage of the thrombin A E. coli and other microbial strains are known that possess little or no extracellular or periplasmic proteolytic activity (other than signal peptidases).  Such cells optimally would be used in expression systems in which the A and B chains are expressed in the same host cell fused to the same or different signal sequences.  The A and B chains are co-secreted into the periplasm or extracellular medium where they become disulfide bonded ([0087]), where the variant thrombins may be expressed as a properly assembled, disulfide bonded thrombin A and B chain analogue ([0089]).  The nucleic acid constructs encoding the secreted variant thrombins of the present invention generally will encode the thrombin A or B chains fused at their N-termini to the normal C-terminus of the same or different signal sequences.  They are spliced into expression vectors under the control of expression control sequences such as promoters, operators, enhancers and polyadenylation sequences as is generally known in the art, where constructing suitable expression vectors is a matter of routine for those skilled in the art, and where suitable promoters or enhancers, termination sequences, and other functionalities for use in the expression of the novel thrombin products in recombinant host cells are well known, as are suitable host cells for transfection with nucleic acid encoding the desired variant thrombin ([0085]-[0086]).
Gruber et al. do not explicitly teach that the promoters are inducible promoters.
Cantrell discloses vectors for the expression of recombinant proteins in E. coli.  E. coli is the most commonly used and best characterized organism for overexpressing foreign and nonforeign genes (p. 257).  Among the well-known promoters for E. coli, Cantrell discloses the major advantages of the arabinose (ara) promoter system are that it can be partially induced depending on the concentration of inducer and it is tightly repressed in the absence of inducer (p. E. coli strains, the E. coli are deficient in certain reductases and promote the formation of disulfide bonds (p. 271).
The cited art references do not teach deletion of the araBAD genes or reduced gene function of the gor and trxB genes in the host cell.
Samuelson discloses E. coli is a versatile tool for the production of recombinant protein.  Samuelson discloses that in wild-type E. coli, set of enzymes (DsbA, DsbB, DsbC, DsbD) mediates disulfide bond formation within proteins in the periplasm…DsbC is thought to act as a disulfide bond isomerase to help proteins attain the correct disulfide linkages (p. 201).  Samuelson discloses that deletions in the glutathione reductase (gor) and thioredoxin reductase (trxB) alter the reducing potential of the cytoplasm, which makes the cytoplasm a more favorable environment for disulfide bond formation (p. 201).  It is further disclosed that E. coli can be engineered to express an optimal level of DsbC isomerase to assist expressed proteins in achieving the correct structure (p. 201).  Samuelson also discloses that ara- E. coli are preferred for the expression of protein from ParaBAD (the araBAD promoter) so that the inducer (L-arabinose) is not metabolized (p. 207).  In addition to the arabinose inducible promoter, Samuelson also discloses other known promoters induced by carbon-sources besides lactose, including the rhamnose promoter (p. 200).
Kerner et al. disclose inducing expression of two genes in E. coli, where it is known that it is best to choose two inducible promoters that function simultaneously and do not exhibit crosstalk (p. 2).  Kerner et al. disclose that there are a number of inducible promoters available for use in E. coli but not all of them are tunable…after comprehensive review of related literature, two compatible promoters were chosen:  the arabinose-inducible promoter PBAD (or araBAD promoter) and a recently created propionate-inducible promoter, PprpB; these two promoters do not suffer from the effects of crosstalk if used together (p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a thrombin polypeptide, the method comprising growing a culture of a host cell, wherein the host cell comprises two or more expression constructs, where each expression construct comprises a promoter inducible by at least one carbon-source and the promoter of each expression construct is different and not a lactose-inducible promoter, where one expression construct comprises a polynucleotide sequence encoding a polypeptide comprising the thrombin A chain and the other expression construct comprises a polynucleotide sequence encoding the thrombin B chain, wherein the polynucleotide sequence encoding the thrombin A chain is on a separate construct than the polynucleotide sequence encoding the thrombin B chain, and wherein the inducible promoters are an arabinose-inducible promoter and a propionate-inducible promoter, and further where the host cell is an E. coli cell further modified to comprise a deletion of the araBAD genes and reduced function of the gor and trxB genes (instant claims 1-4, 6-7, 11, 14).  The motivation to do so is given by the prior art.  Gruber et al. disclose co-expression of thrombin A and B chains separately in the same host cell under different signal sequences where the expression vectors are under the control of expression control sequences such as promoters, and where host cells optimally will be selected that are devoid (in the relevant cell compartment) of proteolytic activity that is capable of intrachain cleavage of the thrombin A or B chains, where the host cell is E. coli, where the variant thrombins may be expressed as a properly assembled, disulfide bonded thrombin A and B chain analogue.  It is disclosed that suitable promoters or enhancers and host cells are known in the art and constructing suitable expression vectors is a E. coli, the ara inducible promoter has major advantages in that protein expression levels can be optimized by varying the concentration of L-arabinose.  It is disclosed that E. coli deficient in the gor and trxB genes make the cytoplasm a more favorable environment for disulfide bond formation (Samuelson).  It is further disclosed that ara- E. coli are preferred for the expression of proteins under the araBAD promoter so that the L-arabinose inducer is not metabolized (Samuelson).  Kerner et al. disclose the combination of the arabinose-inducible promoter and propionate-inducible promoter do not suffer from the effects of crosstalk if used together in an E. coli host cell.   Therefore, one of ordinary skill would have found it obvious that the polynucleotide sequence encoding the thrombin A chain can be separate or on a different expression construct from the polynucleotide sequence encoding the thrombin B chain, and are under different inducible promoters because promoters induced by different carbon-sources were known and Gruber et al. disclose co-expression of the thrombin A and B chains under different signals.  It would have been obvious to construct one of the expression vectors using an ara inducible promoter and a propionate inducible promoter.  One of ordinary skill would have been further motivated to delete the araBAD genes, as well as the gor and trxB genes, in the E. coli host cell comprising an expression construct comprising a polynucleotide sequence encoding a polypeptide comprising the thrombin A chain and an expression construct comprising a polynucleotide sequence encoding a polypeptide comprising the thrombin B chain, under at least an araBAD promoter, because there was interest in producing thrombin in well-known host cells such as E. coli.  One of ordinary skill would have a reasonable expectation of success because expression vectors and promoters commonly used in E. coli were well known and engineering E. coli to successfully express recombinant proteins were known techniques.
Regarding instant claims 5, 8, as noted above, Gruber et al. also disclose that the nucleic acids for expression of the thrombin, which is expressed as a single chain encoding both of the A and B chains.  Therefore, it would have been obvious to arrive at an expression construct comprising both the polynucleotide sequence encoding a polypeptide comprising the thrombin A chain and the polynucleotide sequence encoding the thrombin B chain on the same construct comprising two inducible promoters. 
Regarding instant claim 12, Gruber et al. disclose the thrombins are optionally expressed as preproteins (at least [0084]); therefore, it would be obvious that at least one of the expressed thrombin polypeptides can lack a signal peptide.
Regarding instant claim 13, Gruber et al. disclose the thrombin variant comprising the variation W215A/E217A (at least Fig. 1-5, [0144]-[0151]).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that claim 1 is amended to recite that the host cell comprises two or more types of expression constructs, where the inducible promoter of the first and second expression constructs are inducible by different inducers and wherein none of said inducible promoters is a lactose-inducible promoter.  None of Gruber et al., Cantrell, and Samuelson teach use of host cells comprising multiple different promoters inducible by carbon sources other than lactose.  The well-known phenomenon of carbon catabolite repression (CCR) would have made it difficult to use different carbon source-inducible promoters together, since induction by a 
Applicants’ remarks are not persuasive.  As noted in the 103 rejection above, Gruber et al. disclose co-expression of thrombin A and B chains separately in the same host cell under different signal sequences where the expression vectors are under the control of expression control sequences such as promoters.  Therefore, Gruber et al. suggest separate expression constructs for the thrombin A and B chains and under different promoters.  The advantages of inducible promoters, including the arabinose promoter, for E. coli are noted above (Cantrell; Samuelson).  Therefore, one of ordinary skill would have found it obvious that the polynucleotide sequence encoding the thrombin A chain can be separate or on a different expression construct from the polynucleotide sequence encoding the thrombin B chain, where the polynucleotide sequences are not contiguous, and are under different inducible promoters because promoters induced by different carbon-sources were known and Gruber et al. disclose co-expression of the thrombin A and B chains under different signals.
Regarding Applicants’ remarks that the CCR would have made it difficult to use different carbon-source-inducible promoters together, the remarks are not persuasive.  As noted by Applicants, CCR is a well-known phenomenon.  One of ordinary skill would have been aware of 
Regarding Applicants’ remarks that it was surprisingly found that Page 6 of 10“the case that no CCR effect was actually observed when inducing expression with L-arabinose and propionate at most concentration levels and only a slight repressive effect on expression from the prpBCDE promoter was seen at the very highest L-arabinose concentrations,” the remarks are not persuasive.  Applicants’ remarks are directed to a specific system described and not to the claims under consideration; therefore, Applicants’ remarks are not commensurate in scope with the claims.
Applicants assert that only Kerner et al. teaches use of host cells including expression vectors with two different inducible promoters.  The Office asserts that Kerner et al. teaches that the arabinose- inducible promoter PBAD and the propionate-inducible promoter PprpB can be used together without suffering from crosstalk, referring to Kerner et al., page 2, last paragraph.  However, Kerner et al. discloses a system where separate host cells include one of two inducible promoters (e.g., Figure 1B), not a host cell that "comprises two or more types of expression constructs, wherein a first expression construct comprises a first inducible promoter....and wherein a second expression construct comprises a second inducible promoter..." as in Applicants' claim 1.  Thus, the combination of cited references does not disclose all of the elements of Applicants' claims.

Applicants assert furthermore, the disclosure of Kerner et al. does not demonstrate that there is no crosstalk between the arabinose-inducible promoter PBAD and the propionate-inducible promoter PprpB.  Applicants assert that the data presented in Fig. S2 of supports an assertion that Pbad does not respond to propionate and that PprpB does not respond to arabinose, but fails to demonstrate that there is no crosstalk between the promoters.  Kerner et al. do not include an experiment where they examine the effect of growing in the presence of both arabinose and propionate at the same time.
Applicants’ remarks are not persuasive.  Kerner et al. disclose simultaneously adding the two inducers into the culture of E. coli strains to achieve growth (p. 3-4).  As disclosed in Kerner et al., the Pbad and PprpB promoters do not suffer from cross-talk and can be used together (p. 2), and also noted by Applicants, Pbad does not respond to propionate and PprpB does not respond to arabinose.  Therefore, one of ordinary skill would have a reasonable expectation of success that two different inducible promoters fused to one of a polynucleotide sequence encoding a thrombin A chain or B chain, incorporated into the same host cell, would be under different signals, as suggested in Gruber et al., and would reasonably respond to their specific inducer.
Regarding Applicants’ emphasis that Kerner et al. describe using expression constructs with different inducible promoters in different cells, the remarks are not persuasive.  Kerner et al. 
Regarding Applicants’ remarks on the complexities of gene circuits and one of ordinary skill would not be able to determine what would happen if both promoter systems were put into a single strain, the remarks are not persuasive for the reasons already noted above regarding reasonable expectation of success.
Regarding Applicants’ remarks that Samuelson does not provide a clear teaching for using ara- strains in preference to ara+ strains since either can be used with comparable success, the remarks are not persuasive.  While Samuelson discloses that Ara+ strains are suitable hosts for ParaBAD expression, Samuelson explicitly states that Ara- strains are preferred for the expression of protein from ParaBAD so that the inducer (L-arabinose) is not metabolized (p. 207).  Therefore, Samuelson does actually provide clear teachings for using strains that do not metabolize arabinose when expressing protein from ParaBAD.
In this instance, given the advantages of the arabinose promoter system in E. coli, it would be obvious to select an arabinose promoter system and tune or optimize it for combination with other inducible promoters, as suggested by the prior art.
For at least these reasons, the 103 rejection is maintained.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20040120943; previously cited) in view of Cantrell (2003 E. coli Plasmid Vectors in Methods in Molecular Biology vol. 235:  257-275; previously cited), Samuelson (2011 Heterologous Gene Expression in E. coli in Methods in Molecular Biology vol. 705:  195-209; previously cited), Kerner et al. (2012 PLoS ONE 7(3):  e34032, 10 pages; previously cited), Di .  
Gruber et al. disclose purification of the thrombin chains and that tags can be used to facilitate purification (at least [0090]).  Gruber et al. do not explicitly teach a His-tag for purification.
Di Cera et al. also disclose expression of thrombin variants from E. coli (at least [0058]).  Di Cera et al. disclose expression of the thrombin variants, where the thrombin sequence comprises at the N-terminal a purification tag, selected from 6xHis-tag, and the C-terminal comprises an ecarin cleavage sequence (at least paragraph 0070).  It is disclosed that the thrombin prepared by cleavage by ecarin permits the thrombin to be homogenous and free of an N-terminally extended polypeptide in the thrombin A chain (at least [0021]).  Di Cera et al. disclose thrombin polypeptides are purified by a heparin column (at least [0117], [0119]).
Bornhorst et al. disclose purification of proteins by peptide affinity tags is a powerful method (at least p. 1).  Bornhorst et al. disclose immobilized metal-affinity chromatography (IMAC) (having a transition ion such as Co2+, Ni2+) is a versatile method that can be utilized to rapidly purify polyhistidine affinity-tagged proteins (p. 1).  Bornhorst et al. disclose cell lysate is loaded onto the affinity matrix resin to bind the polyhistidine affinity-tagged proteins (p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a thrombin polypeptide, wherein the thrombin polypeptide(s) further comprises a 6xHis-tag and/or an ecarin cleavage site, adding an ecarin to the cell medium, lysing the cultured E. coli cells and purifying thrombin polypeptides from the cell lysate, wherein the his-tagged 
Regarding instant claim 18, as noted above, Di Cera et al. also disclose thrombin polypeptides are purified by a heparin column (at least [0117], [0119]).
Regarding instant claim 20, since the prior art discloses expressing thrombin polypeptides that are structurally the same as the claimed thrombin polypeptides, it would be obvious that the thrombin polypeptides of the prior art comprises an activity recited in the claim.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining at least Gruber et al., Cantrell, Samuelson, and Kerner et al. are the same as noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10508270 (‘270) in view of Cantrell (supra), Samuelson (supra), Kerner et al. (supra), Di Cera et al. (supra), and Bornhorst et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘270 patent claims are drawn to a method of producing a thrombin polypeptide, comprising a method of producing a thrombin polypeptide, the method comprising growing a culture of a host cell, wherein the host cell comprises two or more expression constructs, where each expression construct comprises a promoter inducible by at least one carbon-source and the promoter of each expression construct is different and not a lactose-inducible promoter.  If the elements and/or steps recited in the instant claims are not explicitly recited in the ‘270 patent claims, it would have been obvious to further incorporate the gene modifications, promoters, affinity tags, etc. as disclosed in the teachings of Cantrell, Samuelson, Kerner et al., Di Cera et al., and Bornhorst et al. (see above) to the ‘270 patent claims.  One of ordinary skill would have a reasonable expectation of success because expression vectors and promoters commonly used in E. coli were well known and engineering and/or manipulation of E. coli to successfully express recombinant proteins were known techniques.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  In this instance, both the instant claims and the ‘270 patent claims are drawn to a method of producing a thrombin polypeptide, comprising a method of producing a thrombin polypeptide, the method comprising growing a culture of a host cell, wherein the host cell comprises two or more expression constructs, where each expression construct comprises a promoter inducible by at least one carbon-source and the promoter of each expression construct is different and not a lactose-inducible promoter.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656